DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
	The claim for priority to provisional application 62/982,796 is acknowledged. 
Claim Objections
	Claim 1 is two sentences. Remove the period from “the spaced apart angled members.”
Specification
The disclosure is objected to because of the following informalities: paragraph 21 says “engaging skid 120” whereas all other uses of the word skid and the element 120 refers to a skid plate. Please add “plate” after skid, or adopt some other consistent language.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 states “the engine support structure” which has no antecedent basis.
	Claim 1 states “a lower mounting member” and “a corresponding lower mounting member”. This corresponding lower mounting member is one of the previously mentioned lower mounting members, thus “a” is the wrong antecedent. Please change this to “the”. 
	Claim 2 states “the dolly assembly further comprising a flange” and then describes the flange that is already described in claim 1, with the additional restriction of “the flange extending beyond a rear facing edge of the horizontal member”. Either change this from “a flange” to “the flange” or remove “a flange fixedly attached between the swivel wheel assembly and the horizontal member,”.
Claim 5 states “the engine support structure” which has no antecedent basis.
Claim 5 states “a lower mounting member” and “a corresponding lower mounting member”. This corresponding lower mounting member is one of the previously mentioned lower mounting members, thus “a” is the wrong antecedent. Please change this to “the”.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 4 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by DE 102018119744 A1 (Roland).
Regarding claim 4, Roland teaches an attachable dolly assembly, the dolly assembly comprising: a horizontal member having a first end and a second end (taught in fig. 1b by element 2b “a rectangular frame with two struts”), each of the first and second ends fixedly attached to a first end of an upper mounting member (taught in figure 1a by elements 4a and 4b) and a first end of a lower mounting member (taught in figure 1a by element 5), each of the upper mounting members forming an acute angle with a corresponding lower mounting member at the first and second ends of the horizontal member (taught at least by figure 1a); upper and lower mounting junctions disposed at second ends of the upper mounting members and the lower mounting members (element 19 teaches the lower mounting junctions and elements 15a and 15b teach the lower mounting junctions at least in figure 1a); and a swivel wheel assembly mounted to a flange fixedly attached to a center portion of the horizontal member (taught in figure 1b by element 10).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 3, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2009/146376A1 (Scriven) in view of DE 102018119744 A1 (Roland).
Regarding claim 1, Scriven teaches a marine outboard engine transportation apparatus comprising: an engine support cart comprising (element 400 taught in figure 4): a pair of spaced apart rail members having front ends and rear ends (taught by element 405 in figure 4); front wheels secured in a rotatable relationship to the front ends of the spaced apart rail members (taught by element 220 in figure 5); rear wheels secured in a rotatable relationship to the rear ends of the spaced apart rail members, the rear wheels having a diameter greater than the front wheels (taught by element 160 in figure 5); and an elongated engine support frame comprising: spaced apart angled members, the angled members secured to, and extending in a fixed vertically angled relationship with, the rear ends of the spaced apart rail members (taught by element 415 “the generally triangular frames and three sides” in paragraph 41 and in figure 4); a rearward facing handlebar fixedly attached to an upper portion of the elongated engine support frame (taught by element 490 “handles” in paragraph 47 and figure 4); and an engine mounting surface forward of the rear wheels and fixedly attached to the upper portion of, and between, the spaced apart angled members (taught by element 480 “a false transom 480 connects two generally triangular frames, providing a support for the outboard motor” in paragraph 44 and figure 5); 
a cage assembly comprising: a rectangular frame structure to receive the engine support structure (taught by element 200 in figure 2), the rectangular frame structure comprising a front side, a rear side, a left side, and a right side (taught by element 200 in figure 2); locking brackets disposed on the rear side to receive and secure the engine support cart (taught by element 210 “locking pin” in figure 1 and paragraph 55); a ground-engaging skid plate disposed on a bottom front portion of the cage assembly, the skid plate to receive thereon the front wheels of the engine support cart (figure 5 teaches an engine support cart with front wheels which would require a skid plate on the bottom portion of the cage assembly); 
However Scriven does not teach a dolly assembly removably attached to the rear side of the rectangular frame structure, the dolly assembly comprising: a horizontal member having a first end and a second end, each of the first and second ends fixedly attached to a first end of an upper mounting member and a first end of a lower mounting member, each of the upper mounting members forming an acute angle with a corresponding lower mounting member at the first and second ends of the horizontal member; upper and lower cage assembly mounting junctions disposed at second ends of the upper mounting members and the lower mounting members, wherein the lower cage assembly mounting junctions are sized to be received by the dolly assembly receiving junctions disposed on the bottom portion of the rear side of the rectangular frame structure; a wheel assembly mounted to a flange disposed on a center portion of the horizontal member, wherein the wheel assembly is ground-engaging when the cage assembly is tilted backwards on the rear wheels; nor dolly assembly receiving junctions disposed on a bottom portion of the rear side of the rectangular frame structure
Roland teaches a dolly assembly removably attached to the rear side of the rectangular frame structure (element 1 “the dolly” taught at least in figure 1a), the dolly assembly comprising: a horizontal member having a first end and a second end (taught in fig. 1b by element 2b “a rectangular frame with two struts”), each of the first and second ends fixedly attached to a first end of an upper mounting member (taught in figure 1a by elements 4a and 4b) and a first end of a lower mounting member (taught in figure 1a by element 5), each of the upper mounting members forming an acute angle with a corresponding lower mounting member at the first and second ends of the horizontal member (taught at least by figure 1a); upper and lower cage assembly mounting junctions disposed at second ends of the upper mounting members and the lower mounting members, wherein the lower cage assembly mounting junctions are sized to be received by the dolly assembly receiving junctions disposed on the bottom portion of the rear side of the rectangular frame structure (element 19 teaches the lower mounting junctions and elements 15a and 15b teach the upper mounting junctions at least in figure 1a); a wheel assembly mounted to a flange disposed on a center portion of the horizontal member, wherein the wheel assembly is ground-engaging when the cage assembly is tilted backwards on the rear wheels (taught in figure 1b by element 10); and dolly assembly receiving junctions disposed on a bottom portion of the rear side of the rectangular frame structure (element 19 teaches the lower mounting junctions and elements 15a and 15b teach the upper mounting junctions at least in figure 1a).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the cage assembly of Scriven with the Dolly assembly of Roland. One of ordinary skill in the art would have been motivated to make this modification for the benefit of being able to pull the marine outboard engine transportation apparatus at a lesser angle than putting it on the shop wheels (element 170). 
	Regarding claim 2, Scriven in view of Roland teaches the marine outboard engine transportation apparatus of claim 1 as set forth in the obviousness rejection above. 
	However, Scriven does not teach the dolly assembly further comprising a flange fixedly attached between the swivel wheel assembly and the horizontal member, the flange extending beyond a rear facing edge of the horizontal member.
	Roland teaches the dolly assembly further comprising a flange fixedly attached between the swivel wheel assembly and the horizontal member, the flange extending beyond a facing edge of the horizontal member (annotated figure 1d attached below). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have further modified the cage assembly of Scriven with the dolly assembly of Roland. One of ordinary skill in the art would have been motivated to make this modification for the benefit of strengthening the connection to the swivel wheel assembly. Furthermore, The flange extending beyond a rear facing edge of the horizontal member is an obvious variation of the flange extending beyond a facing edge. One would have been motivated to choose this variation because a braking mechanism can be attached to the top protruding surface of this flange (“at least two of the transport rollers are preferably equipped with a brake unit” paragraph 39).
	
    PNG
    media_image1.png
    806
    643
    media_image1.png
    Greyscale

Regarding claim 3, Scriven in view of Roland teaches the marine outboard engine transportation apparatus of claim 1 as set forth in the obviousness rejection above.
	However, Scriven does not teach that each of the upper cage assembly mounting junctions comprises a U-shaped bracket, an aperture disposed there through, and each of the lower cage assembly mounting junctions comprises an aperture disposed there through.
	Roland teaches that each of the upper cage assembly mounting junctions comprises a U-shaped bracket, an aperture disposed there through (taught by figure 1b elements 15a and 15b), and each of the lower cage assembly mounting junctions comprises an aperture disposed there through (taught by figure 1b elements 17a and 17b).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have further modified the cage assembly of Scriven with the mounting junctions of Roland. One of ordinary skill in the art would have been motivated to make this modification for the benefit of securely fastening the dolly assembly.
	Regarding claim 5, Scriven teaches a method of transporting a marine outboard engine, comprising: securely mounting a marine outboard engine to an engine support cart (taught by figure 1), the engine support cart comprising: a pair of spaced apart rail members having front and rear ends (taught by element 405 in figure 4); front wheels secured in a rotatable relationship with the front ends of the spaced apart rail members (taught by element 220 in figure 5); rear wheels secured in a rotatable relationship to the rear ends of the spaced apart rail members, the rear wheels having a diameter greater than a diameter of the front wheels (taught by element 160 in figure 5); and an elongated engine support frame comprising: spaced apart angled members, the angled members secured to, and extending in a fixed vertically angled relationship with, the rear ends of the spaced apart rail members (taught by element 415 “the generally triangular frames and three sides” in paragraph 41 and in figure 4); a rearward facing handlebar fixedly attached to an upper portion of the elongated engine support frame (taught by element 490 “handles” in paragraph 47 and figure 4); and an engine mounting surface forward of the rear wheels and fixedly attached to the upper portion of, and between, the spaced apart angled members (taught by element 480 “a false transom 480 connects two generally triangular frames, providing a support for the outboard motor” in paragraph 44 and figure 5); 
securing the engine support structure to a cage assembly with fastening connectors (taught in figure 1), the cage assembly comprising: a rectangular frame structure sized to receive the engine support structure and marine outboard engine (taught by element 200 in figure 2), the rectangular frame structure comprising a front side, a rear side, a left side, and a right side (taught by element 200 in figure 2); locking brackets disposed on the rear side to receive and secure the engine support structure (taught by element 210 “locking pin” in figure 1 and paragraph 55); a ground-engaging skid plate disposed on a bottom front portion of the cage assembly, the skid plate to receive thereon the front wheels of the engine support structure (figure 5 teaches an engine support cart with front wheels which would require a skid plate on the bottom portion of the cage assembly); 
However, Scriven does not teach dolly assembly receiving junctions disposed on a bottom portion of the rear side of the rectangular the frame structure; and removable attaching a dolly assembly to the rear side of the rectangular frame structure with fastening connectors, the dolly assembly comprising: a horizontal member having a first end and a second end, each of the first and second ends fixedly attached to a first end of an upper mounting member and a first end of a lower mounting member, each of the upper mounting members forming an acute angle with a corresponding lower mounting member at the first and second ends of the horizontal member; upper and lower cage assembly mounting junctions disposed at second ends of the upper mounting members and the lower mounting members, wherein the lower cage assembly mounting junctions are sized to be received by the dolly assembly receiving junctions; and a dolly wheel assembly mounted to a flange disposed on a center portion of the horizontal member; and tilting the cage backwards over the rear wheels of the engine support structure, whereby the wheel assembly is ground-engaging, and a weight of the marine outboard engine, the cage assembly, and the engine support structure is distributed over the rear wheels of the engine support structure and the dolly wheel assembly.
Roland teaches dolly assembly receiving junctions disposed on a bottom portion of the rear side of the rectangular the frame structure (element 19 teaches the lower mounting junctions and elements 15a and 15b teach the upper mounting junctions at least in figure 1a); and removable attaching a dolly assembly to the rear side of the rectangular frame structure with fastening connectors (element 1 “the dolly” taught at least in figure 1a), the dolly assembly comprising: a horizontal member having a first end and a second end (taught in fig. 1b by element 2b “a rectangular frame with two struts”), each of the first and second ends fixedly attached to a first end of an upper mounting member (taught in figure 1a by elements 4a and 4b) and a first end of a lower mounting member (taught in figure 1a by element 5), each of the upper mounting members forming an acute angle with a corresponding lower mounting member at the first and second ends of the horizontal member (taught at least by figure 1a); upper and lower cage assembly mounting junctions disposed at second ends of the upper mounting members and the lower mounting members, wherein the lower cage assembly mounting junctions are sized to be received by the dolly assembly receiving junctions (element 19 teaches the lower mounting junctions and elements 15a and 15b teach the upper mounting junctions at least in figure 1a); and a dolly wheel assembly mounted to a flange disposed on a center portion of the horizontal member; and tilting the cage backwards over the rear wheels of the engine support structure, whereby the wheel assembly is ground-engaging, and a weight of the marine outboard engine, the cage assembly, and the engine support structure is distributed over the rear wheels of the engine support structure and the dolly wheel assembly (taught in figure 1b by element 10).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the cage assembly of Scriven with the mounting junctions of Roland. One of ordinary skill in the art would have been motivated to make this modification for the benefit of being able to pull the marine outboard engine transportation apparatus at a lesser angle than putting it on the shop wheels (element 170).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. US 2020/0290662A1 teaches a dolly assembly with fixed wheels. US 2021/0101632A1 teaches an engine support cart with only rear wheels and a cage assembly. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS KANDAS whose telephone number is (571)272-5628. The examiner can normally be reached Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on (303)297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS R. KANDAS/Examiner, Art Unit 3618    

/JAMES A SHRIVER II/Supervisory Patent Examiner, Art Unit 3618